ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Green Valley Company                         )      ASBCA No. 61275
                                             )
Under Contract No. W912Dl-05-A-0063          )

APPEARANCE FOR THE APPELLANT:                       Salma William Saikaly, Esq.
                                                     Law Offices of Salma William Saikaly
                                                     Willoughby Hills, OH

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Jason W. Allen, JA
                                                     Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE MELNICK
               ON APPELLANT'S MOTION FOR RECONSIDERATION

       Green Valley Company (Green Valley) seeks reconsideration of the Board's
February 13, 2018, decision granting summary judgment in favor of the government. See
Green Valley Co., ASBCA No. 61275, 18-1 BCA ,r 36,977. Green Valley sought the
payment of invoices it had presented in 2006 under a Basic Purchase Agreement with the
United States Army. The Board found that the certified claim Green Valley submitted over
a decade after the invoices was time-barred. It also found that Green Valley's late claim
was not excused under the doctrine of equitable tolling.

       Reconsideration might be appropriate if the request "is based upon newly discovered
evidence, mistakes in the findings of fact, or errors oflaw." Alliance Roofing & Sheet Metal,
Inc., ASBCA No. 59663, 15-1 BCA ,r 36,063. However "[r]econsideration is not intended to
provide a party with the opportunity to reargue its position." Id. (quoting Robinson Quality
Constructors, ASBCA No. 55784, 09-2 BCA ,r 34,171 at 168,911). Green Valley does not
present newly discovered evidence, or demonstrate errors in fact finding or law. Instead, the
motion simply reargues Green Valley's case or advances new arguments not made before.
                                       CONCLUSION

        Accordingly, the motion is denied.

        Dated: 1 May 2018


                                                  :;;LeJrlfiU
                                                    MARK A. MELNICK
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals

  I concur                                          I concur


  ~                                                    ~-----
  RICHARD SHACKLEFORD                              OWEN C. WILSON
  Administrative Judge                             Administrative Judge
  Acting Chairman                                  Vice Chairman
  Armed Services Board                             Armed Services Board
  of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 61275, Appeal of Green Valley
Company, rendered in conformance with the Board's Charter.

        Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                              2